Case 2:20-cv-00281-JRG Document 113-8 Filed 03/22/21 Page 1 of 5 PageID #: 5075




                  EXHIBIT 7
                          Case 2:20-cv-00281-JRG Document 113-8 Filed 03/22/21 Page 2 of 5 PageID #: 5076

Huang, Aileen Christina




From:                               Curtis, Nathan R.
Sent:                               Tuesday, February 2, 2021 10:00 AM
To:                                 Sheasby, Jason; LTL-Kaifi-T-Mobile@ltlattorneys.com
Cc:                                 Dat Nguyen; melissa@gillamsmithlaw.com; Michael Song; Enoch Liang; ~Bunt, Robert; ~Attaway,
                                    Deana; Kelsey Atkinson; Matthew Hawkinson; Steve Chang; *** TMUS-Kaifi_C
Subject:                            RE: KAIFI LLC’s Supplemental Disclosure of Asserted Claims and Infringement Contentions under P.R.
                                    3-1 to T-Mobile


Counsel,

Upon review, KAIFI’s Supplemental Infringement Contentions improperly expand KAIFI’s theories of infringement. For
example, in its Supplemental Infringement Contentions, KAIFI for the first time contends that the “location register can
be distributed across components in the system” and that location information “can be in part on the user
equipment.” See Supp. Inf. Cont. at 16–17, 35–36, 40, 44, 56, 64–65, 81, 85, 103, 110. These expanded theories are not
responsive to the questions T‐Mobile raised, as you asserted in your January 8, 2021 email. Please explain the basis for
KAIFI’s supplementation.

Best,
Nathan


Nathan R. Curtis

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
2001 Ross Avenue Suite 2100, Dallas, TX 75201
Tel +1 214.698.3423 • Fax +1 214.571.2961
NCurtis@gibsondunn.com • www.gibsondunn.com



From: Sheasby, Jason <JSheasby@irell.com>
Sent: Thursday, January 14, 2021 9:54 AM
To: Curtis, Nathan R. <NCurtis@gibsondunn.com>
Cc: Dat Nguyen <dat.nguyen@ltlattorneys.com>; Dominguez, Kate <KDominguez@gibsondunn.com>; Hershkowitz,
Benjamin <BHershkowitz@gibsondunn.com>; Kremer, Paul J. <PKremer@gibsondunn.com>; Krevitt, Josh
<JKrevitt@gibsondunn.com>; melissa@gillamsmithlaw.com; Michael Song <michael.song@ltlattorneys.com>; Enoch
Liang <Enoch.Liang@ltlattorneys.com>; ~Bunt, Robert <rcbunt@pbatyler.com>; ~Attaway, Deana
<dattaway@pbatyler.com>; Kelsey Atkinson <kelsey.atkinson@ltlattorneys.com>; Matthew Hawkinson
<mhawkinson@hycounsel.com>; Steve Chang <steve.chang@ltlattorneys.com>
Subject: Re: KAIFI LLC’s Supplemental Disclosure of Asserted Claims and Infringement Contentions under P.R. 3‐1 to T‐
Mobile

[External Email]
Sure.

Best
JS

On Jan 14, 2021, at 7:35 AM, Curtis, Nathan R. <NCurtis@gibsondunn.com> wrote:

                                                                          1
         Case 2:20-cv-00281-JRG Document 113-8 Filed 03/22/21 Page 3 of 5 PageID #: 5077


Jason,

We are still reviewing KAIFI’s proposed Supplemental Disclosure of Asserted Claims and Infringement Contentions and
will get back to you on whether we oppose a motion. It will expedite our review if you are able to send a redline showing
the edits made.

Best,
Nathan

Nathan R. Curtis

GIBSON DUNN

Gibson, Dunn & Crutcher LLP
2001 Ross Avenue Suite 2100, Dallas, TX 75201
Tel +1 214.698.3423 • Fax +1 214.571.2961
NCurtis@gibsondunn.com<mailto:NCurtis@gibsondunn.com> • www.gibsondunn.com<http://www.gibsondunn.com>

From: Sheasby, Jason <JSheasby@irell.com>
Sent: Wednesday, January 13, 2021 11:16 AM
To: Dat Nguyen <dat.nguyen@ltlattorneys.com>; Curtis, Nathan R. <NCurtis@gibsondunn.com>; Dominguez, Kate
<KDominguez@gibsondunn.com>; Hershkowitz, Benjamin <BHershkowitz@gibsondunn.com>; Kremer, Paul J.
<PKremer@gibsondunn.com>; Krevitt, Josh <JKrevitt@gibsondunn.com>; melissa@gillamsmithlaw.com
Cc: Michael Song <michael.song@ltlattorneys.com>; Enoch Liang <Enoch.Liang@ltlattorneys.com>; ~Bunt, Robert
<rcbunt@pbatyler.com>; ~Attaway, Deana <dattaway@pbatyler.com>; Kelsey Atkinson
<kelsey.atkinson@ltlattorneys.com>; Matthew Hawkinson <mhawkinson@hycounsel.com>; Steve Chang
<steve.chang@ltlattorneys.com>
Subject: RE: KAIFI LLC’s Supplemental Disclosure of Asserted Claims and Infringement Contentions under P.R. 3‐1 to T‐
Mobile

[External Email]
All:

Although we do not believe it is required given the nature of these amendments, please let us know if you object to a
motion.

Best
JS

From: Dat Nguyen <dat.nguyen@ltlattorneys.com<mailto:dat.nguyen@ltlattorneys.com>>
Sent: Tuesday, January 12, 2021 10:22 AM
To: ncurtis@gibsondunn.com<mailto:ncurtis@gibsondunn.com>; Dominguez, Kate
<KDominguez@gibsondunn.com<mailto:KDominguez@gibsondunn.com>>; Hershkowitz, Benjamin
<BHershkowitz@gibsondunn.com<mailto:BHershkowitz@gibsondunn.com>>;
PKremer@gibsondunn.com<mailto:PKremer@gibsondunn.com>;
jkrevitt@gibsondunn.com<mailto:jkrevitt@gibsondunn.com>; ~Smith, Melissa
<melissa@gillamsmithlaw.com<mailto:melissa@gillamsmithlaw.com>>
Cc: Michael Song <michael.song@ltlattorneys.com<mailto:michael.song@ltlattorneys.com>>; Enoch Liang
<Enoch.Liang@ltlattorneys.com<mailto:Enoch.Liang@ltlattorneys.com>>; ~Bunt, Robert
<rcbunt@pbatyler.com<mailto:rcbunt@pbatyler.com>>; ~Attaway, Deana
<dattaway@pbatyler.com<mailto:dattaway@pbatyler.com>>; Kelsey Atkinson

                                                            2
        Case 2:20-cv-00281-JRG Document 113-8 Filed 03/22/21 Page 4 of 5 PageID #: 5078

<kelsey.atkinson@ltlattorneys.com<mailto:kelsey.atkinson@ltlattorneys.com>>; Matthew Hawkinson
<mhawkinson@hycounsel.com<mailto:mhawkinson@hycounsel.com>>; Steve Chang
<steve.chang@ltlattorneys.com<mailto:steve.chang@ltlattorneys.com>>; Sheasby, Jason
<JSheasby@irell.com<mailto:JSheasby@irell.com>>
Subject: KAIFI LLC’s Supplemental Disclosure of Asserted Claims and Infringement Contentions under P.R. 3‐1 to T‐
Mobile

Counsel,

Please find attached KAIFI LLC’s Supplemental Disclosure of Asserted Claims and Infringement Contentions under P.R. 3‐
1 to T‐Mobile.

Best,
Dat

DAT NGUYEN

<image001.png>

LTL ATTORNEYS LLP
Los Angeles | San Francisco | New York | Orange County
300 S. Grand Avenue 14th Floor
Los Angeles, CA 90071
Direct: 213‐805‐8077
Main: 213‐612‐8900 | Fax: 213‐612‐3773
dat.nguyen@ltlattorneys.com<mailto:dat.nguyen@ltlattorneys.com> | www.ltlattorneys.com<https://protect‐
us.mimecast.com/s/yo1LCNk8GNIZ3M0RhRkRM4/>

CONFIDENTIALITY NOTICE
The information in this e‐mail (including attachments, if any) is confidential information intended only for the use of the
individual or entity to whom it is addressed, and may be privileged. The information herein may also be protected by the
Electronic Communications Privacy Act, 18 USC Sections 2510‐2521. Any review, use, disclosure, distribution, or copying
of this e‐mail is prohibited except by or on behalf of the intended recipient. If you have received this email in error,
please notify the sender immediately by reply email, delete this email, and do not disclose its contents to anyone. Thank
you.

<image002.png>

<image003.png>

<image004.png>

<image005.png>




PLEASE NOTE: This message, including any attachments, may include privileged, confidential and/or inside information.
Any distribution or use of this communication by anyone other than the intended recipient(s) is strictly prohibited and
may be unlawful. If you are not the intended recipient, please notify the sender by replying to this message and then
delete it from your system. Thank you.
________________________________

                                                             3
      Case 2:20-cv-00281-JRG Document 113-8 Filed 03/22/21 Page 5 of 5 PageID #: 5079

This message may contain confidential and privileged information for the sole use of the intended recipient. Any review,
disclosure, distribution by others or forwarding without express permission is strictly prohibited. If it has been sent to
you in error, please reply to advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/<https://protect‐
us.mimecast.com/s/VmBgCOYZGOcNx2pGcPTVg5/> for information regarding the firm and/or our privacy policy.
________________________________




                                                            4
